                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
                       IN THE UNITED STATES DISTRICT COURT                                April 24, 2019
                                                                                       David J. Bradley, Clerk
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

JOSEPH RIDEAU and KIMBERLY RIDEAU, §
                                   §
                 Plaintiffs,       §
                                   §
v.                                 §                 CIVIL ACTION NO. H-18-3937
                                   §
FEDERAL NATIONAL MORTGAGE          §
ASSOCIATION and IMPAC MORTGAGE     §
CORP. D/B/A CASHCALL MORTGAGE,     §
                                   §
                 Defendants.       §

                                MEMORANDUM AND ORDER

       Joseph and Kimberly Rideau sued IMPAC Mortgage Corporation and the Federal National

Mortgage Association (“Fannie Mae”) in Harris County District Court, alleging violations of the

Texas Constitution’s provisions on home equity loans and seeking damages, quiet title, declaratory

judgment, a permanent injunction, and attorney’s fees. (Docket Entry No. 1-1). IMPAC and Fannie

Mae timely removed, and the Rideaus amended their complaint. (Docket Entry Nos. 1, 18). IMPAC

and Fannie Mae have moved for summary judgment, the Rideaus responded, and IMPAC and

Fannie Mae replied. (Docket Entry Nos. 19, 21, 22).

       Based on the motion, response, reply, the record evidence, and the applicable law, the court

grants the summary judgment motion and enters final judgment by separate order. The reasons for

this ruling are explained in detail below.

I.     Background

       In 2016, Joseph and Kimberly Rideau refinanced their home with a home equity loan from

IMPAC Mortgage Corporation. (Docket Entry No. 8 at ¶ 6; Docket Entry No. 20-1 at 7). Their

Home Equity Security Agreement with IMPAC securing the loan stated that it was structured “to

conform to the provisions of the Texas Constitution applicable to Extension of Credit as defined by

                                                1
Section 50(a)(6), Article XVI of the Texas Constitution.” (Docket Entry No. 20-1 at 8). In March

2018, the Rideaus sent IMPAC a letter stating that their home equity loan violated several provisions

of the Texas Constitution. (Docket Entry No. 21-3). In September 2018, the Rideaus filed their

original state-court petition against Fannie Mae and IMPAC, and the defendants timely removed to

federal court. (See Docket Entry No. 1).

       The Rideaus contend that Fannie Mae and IMPAC violated provisions of the Texas

Constitution that regulate home equity loans within the State. The amended complaint alleges that:

(1) the loan closed before 12 days after the original loan application was submitted to the lender or

12 days after the borrower received notice that Article XVI governed the loan, in violation of TEX.

CONST. art. XVI, § 50(a)(6)(M)(i); (2) the loan did not close one business day after the date that the

owner received a final itemized disclosure, in violation of TEX. CONST. art. XVI, § 50(a)(6)(M)(ii);

(3) the loan did not close in the appropriate office, in violation of TEX. CONST. art. XVI,

§ 50(a)(6)(N); (4) Fannie Mae and IMPAC did not provide the Rideaus a copy of the final loan

application and documents signed at the closing, in violation of TEX. CONST. art. XVI,

§ 50(a)(6)(Q)(v); and (5) the lender did not provide an acknowledgment of the fair market value of

the property on the date that the extension of credit was made, in violation of TEX. CONST. art. XVI,

§ 50(a)(6)(Q)(ix). (See Docket Entry No. 8 at ¶¶ 13(a)–(e)).

       The Rideaus argue that these alleged violations breached the security agreement. (Id. at

¶¶ 14–16). The Rideaus allege that they suffered damages “in the amount of all payments made to

[Fannie Mae and IMPAC] since the inception of the loan,” because the breaches made the lien void.

(Id. at ¶ 16). The Rideaus seek a quiet-title ruling, arguing that “[t]he Note and Deed of Trust upon

which the Defendant asserts an interest, although facially valid, is in fact invalid and of no force or

effect because Defendant’s uncured constitutional violations have rendered Defendant’s underlying

lien void ab initio.” (Id. at ¶ 20). They seek a declaratory judgment stating that their home equity

                                                  2
loan is void because Fannie Mae and IMPAC failed to cure the constitutional defects in the loan

documents. (Id. at ¶¶ 21, 23, 25). The Rideaus seek an injunction against foreclosure and

reasonable attorneys’ fees under TEXAS CIVIL PRACTICE & REMEDIES CODE § 38.001, et seq. (Id.

at ¶ 26).

II.     The Legal Standard

        “Summary judgment is required when ‘the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.’” Trent v. Wade,

776 F.3d 368, 376 (5th Cir. 2015) (quoting FED. R. CIV. P. 56(a)). “A genuine dispute of material

fact exists when the ‘evidence is such that a reasonable jury could return a verdict for the nonmoving

party.’” Nola Spice Designs, LLC v. Haydel Enters., Inc.,783 F.3d 527, 536 (5th Cir. 2015) (quoting

Anderson v. Liberty Lobby, 477 U.S. 242, 248 (1986)). “The moving party ‘bears the initial

responsibility of informing the district court of the basis for its motion, and identifying those

portions of [the record] which it believes demonstrate the absence of a genuine issue of material

fact.’” Id. (quoting EEOC v. LHC Grp., Inc., 773 F.3d 688, 694 (5th Cir. 2014)); see also Celotex

Corp. v. Catrett, 477 U.S. 317, 323 (1986).

        “Where the non-movant bears the burden of proof at trial, the movant may merely point to

the absence of evidence and thereby shift to the non-movant the burden of demonstrating by

competent summary judgment proof that there is an issue of material fact warranting trial.” Id.

(quotation marks omitted); see also Celotex, 477 U.S. at 325. Although the party moving for

summary judgment must demonstrate the absence of a genuine issue of material fact, it does not

need to negate the elements of the nonmovant’s case. Boudreaux v. Swift Transp. Co., 402 F.3d 536,

540 (5th Cir. 2005). “A fact is ‘material’ if its resolution in favor of one party might affect the

outcome of the lawsuit under governing law.” Sossamon v. Lone Star State of Tex., 560 F.3d 316,

326 (5th Cir. 2009) (quotation omitted). “If the moving party fails to meet [its] initial burden, the

                                                  3
motion [for summary judgment] must be denied, regardless of the nonmovant’s response.” United

States v. $92,203.00 in U.S. Currency, 537 F.3d 504, 507 (5th Cir. 2008) (quoting Little v. Liquid

Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994) (en banc)).

       “Once the moving party [meets its initial burden], the non-moving party must ‘go beyond

the pleadings and by her own affidavits, or by the depositions, answers to interrogatories, and

admissions on file, designate specific facts showing that there is a genuine issue for trial.’” Nola

Spice, 783 F.3d at 536 (quoting LHC Grp., 773 F.3d at 694). The nonmovant must identify specific

evidence in the record and articulate how that evidence supports that party’s claim. Baranowski v.

Hart, 486 F.3d 112, 119 (5th Cir. 2007). “This burden will not be satisfied by ‘some metaphysical

doubt as to the material facts, by conclusory allegations, by unsubstantiated assertions, or by only

a scintilla of evidence.’” Boudreaux, 402 F.3d at 540 (quoting Little, 37 F.3d at 1075). In deciding

a summary judgment motion, the court draws all reasonable inferences in the light most favorable

to the nonmoving party. Connors v. Graves, 538 F.3d 373, 376 (5th Cir. 2008); see also Nola Spice,

783 F.3d at 536.

III.   Analysis

       In Texas, “the homestead has always been protected from forced sale, not merely by statute

as in most states, but by the Constitution.” Garofolo v. Ocwen Loan Servicing, LLC, 497 S.W.3d

474, 477 (Tex. 2016) (quoting Fin. Comm’n of Tex. v. Norwood, 418 S.W.3d 566, 570 (Tex. 2013)).

Article XVI, § 50(a)(6) of the Texas Constitution lists requirements that home equity loans must

meet in order for a lender to have a valid lien on a borrower’s homestead property. See TEX. CONST.

art. XVI, § 50(c); see Garofolo, 497 S.W.3d at 478 (“[Section 50(a)(6)] simply describes what a

home-equity loan must look like if a lender wants the option to foreclose on a homestead upon

borrower default.”). A plaintiff must allege violations of § 50(a)(6) in conjunction with a cause of

action to state a claim. Garofolo, 497 S.W.3d at 478.

                                                 4
       Section 50(a)(6)(Q)(x) allows a lender that is in violation of the obligations of this section

to cure its noncompliance. TEX. CONST. art. XVI, § 50(a)(6)(Q)(x). To trigger the lender’s

obligation to cure, the borrower must notify the lender of its noncompliance. Id. The lender then

has 60 days to cure. Id. If the lender does not, it “shall forfeit all principal and interest of the

extension of credit.” TEX. CONST. art. XVI, § 50(a)(6)(Q)(x). This provision does not create a

constitutional right to forfeiture, but the forfeiture can be enforced through a breach-of-contract

claim. Garofolo, 497 S.W.3d at 482.

       The Rideaus argue that they sent the defendants a Notice to Cure and that the defendants did

not cure within 60 days. (Docket Entry No. 21 at 13–14; Docket Entry No. 21-3). IMPAC and

Fannie Mae do not address the notice to cure provision in their motion or reply, instead arguing that

they committed no underlying violations. (See Docket Entry Nos. 19, 22). The Rideaus’ response

addresses only their claim that IMPAC and Fannie Mae violated § 50(a)(6)(Q)(ix), which requires

a home equity lender to acknowledge the fair market value of the property. (Docket Entry No. 21

at 4–10). The court examines each argument and response below.

       A.      Section 50(a)(6)(M)(i)

       Section 50(a)(6)(M)(i) states that a home equity loan cannot close until at least 12 days after

the borrower submits the loan application or receives a § 50(g) notice, which details the home equity

loan requirements under § 50(a), whichever is later. TEX. CONST. art. XVI, § 50(a)(6)(M)(i). Joseph

Rideau signed and dated his loan application on August 25, 2016, and the Rideaus signed and dated

the § 50(g) notice on October 2, 2016. (Docket Entry No. 20-1 at 28–30, 42; id. at 5, ¶ 20). The

Rideaus signed the security instrument on October 14, 2016, closing on their loan. (Id. at 6–10).

Because the Rideaus received the § 50(g) notice on October 2, they had the notice for the required

12 days before closing.



                                                 5
       The Rideaus did not present an argument or point to summary judgment evidence disputing

compliance with § 50(a)(6)(M)(i). (See Docket Entry No. 21). Because there are no genuine factual

disputes material to determining that the lenders complied with § 50(a)(6)(M)(i), the court grants

summary judgment to the defendants on the Rideaus’ claims based on § 50(a)(6)(M)(i).

       B.      Section 50(a)(6)(M)(ii)

       Section 50(a)(6)(M)(ii) requires a home equity loan closing to occur at least one business

day after the borrower receives a copy of the loan application “and a final itemized disclosure of the

actual fees, points, interest, costs, and charges that will be charged at closing.” TEX. CONST. art.

XVI, § 50(a)(6)(M)(ii). The defendants attach to their motion an affidavit the Rideaus signed on

October 14, 2016, stating that they received the loan application and the final charges, in compliance

with § 50(a)(6)(M)(ii). (Docket Entry No. 20-1 at 36). The Rideaus did not present an argument

or point to summary judgment evidence disputing compliance with § 50(a)(6)(M)(ii). (See Docket

Entry No. 21). Because there is no genuine factual dispute material to determining that the lenders

complied with § 50(a)(6)(M)(ii), the court grants summary judgment to the defendants on the

Rideaus’ breach-of-contract and other claims based on § 50(a)(6)(M)(ii).

       C.      Section 50(a)(6)(N)

       Section 50(a)(6)(N) requires the loan to close “only at the office of the lender, an attorney

at law, or a title company.” TEX. CONST. art. XVI, § 50(a)(6)(N). The defendants offer a declaration

from IMPAC’s assistant general counsel stating that the closing took place “at the offices of Orange

Coast Title” in Sugarland, Texas. (Docket Entry No. 20-1 at 4, ¶ 17). The defendants also offer the

Texas Home Equity Affidavit and Agreement the Rideaus signed on October 14, 2016, stating that

they were “signing the loan documents, at the office of the Lender, an attorney at law, or a title

company.” (Id. at 33).



                                                  6
          The Rideaus did not present an argument or point to summary judgment evidence disputing

compliance with § 50(a)(6)(N). (See Docket Entry No. 21). Because there is no genuine factual

dispute material to determining that the lenders complied with § 50(a)(6)(N), the court grants

summary judgment to the defendants on the Rideaus’ breach-of-contract and other claims based on

§ 50(a)(6)(N).

          D.     Section 50(a)(6)(Q)(v)

          Section 50(a)(6)(Q)(v) requires that, on the date the credit is extended, the borrower “receive

a copy of the final loan application and all executed documents signed by the [borrower] at closing

related to the extension of credit.” TEX. CONST. art. XVI, § 50(a)(6)(Q)(v). The Rideas affirmed

in their Texas Home Equity Affidavit that, “[t]o the best of [their] knowledge and belief, all owners

of the Property, after receiving a copy of the final loan application and all documents signed by them

at closing, will sign a receipt acknowledging the delivery of such copies.” (Docket Entry No. 20-1

at 33–34). The Rideaus also signed a Texas Home Equity Receipt of Copies acknowledgment on

October 14, 2016, stating that they had received all of the documents required under § 50(a)(6). (Id.

at 37).

          The Rideaus did not present an argument or point to summary judgment evidence disputing

compliance with § 50(a)(6)(M)(i). (See Docket Entry No. 21). Because there is no genuine factual

disputes material to determining that the lenders complied with § 50(a)(6)(Q)(v), the court grants

summary judgment to the defendants on the Rideaus’ breach-of-contract and other claims based on

§ 50(a)(6)(M)(i).

          E.     Section 50(a)(6)(Q)(ix)

          Section 50(a)(6)(Q)(ix) requires both the borrower “and the lender . . . [to] sign a written

acknowledgment as to the fair market value of the homestead property on the date the extension of

credit is made.” TEX. CONST. art. XVI, § 50(a)(6)(Q)(ix). The defendants argue that this

                                                    7
requirement was satisfied because the lender signed a loan application on August 24, 2016, listing

the “present market value” of the home, and Joseph Rideau signed an Acknowledgment Regarding

Fair Market Value of Homestead Property on October 14, 2016, listing the property’s fair market

value as $425,000. (Docket Entry No. 20 at 11–14; Docket Entry No. 20-1 at 38–44, 52). The

defendants also argue that the Texas Home Equity Loan Affidavit shows that § 50(a)(6)(Q)(ix) was

satisfied because the affidavit states that “[t]he Lender and each owner of the Property have signed

a written acknowledgment as to the fair market value of the Property on the date the Extension of

Credit is made.” (Docket Entry No. 20-1 at 33; see Docket Entry No. 20 at 13–14).

       Only the Rideaus signed the October 2016 Affidavit and the October 2016 Acknowledgment.

(Docket Entry No. 20-1 at 34, 49–51). The law is unsettled on whether a document signed by the

borrower alone satisfies § 50(a)(6)(Q)(ix). The defendants argue that Alexander v. American Home

Mortgage Servicing, Inc., No. 4-16-778-cv, 2017 WL 4014626 (Tex. App.—San Antonio, Sept. 14,

2017), supports their interpretation of this requirement. (Docket Entry No. 20 at 16 (citing

Alexander, 2017 WL 4014626, at *3 n.2)). In Alexander, the state court explained that it need not

address an alleged § 50(a)(6)(B) violation, which requires that the total principal balance of a home

equity loan cannot “exceed 80 percent of the fair market value of the homestead the day the

extension of credit is made,” because the plaintiffs had not properly pleaded that claim. Alexander,

2017 WL 4014626, at *3; see TEX. CONST. art. XVI, § 50(a)(6)(B). But in a footnote, the court

noted that while § 50(a)(6)(Q)(ix) requires the borrower and lender to sign an acknowledgment of

the fair market value, the record showed that the plaintiffs signed an affidavit confirming that they

had received an acknowledgment that the loan did not exceed 80% of the fair market value.

Alexander, 2017 WL 4014626, at *3 n.2. The court pointed out that the plaintiffs signed a loan

application stating that the “present market value” of the property was $390,000 and the loan value

was $280,000. Id.

                                                 8
       The defendants read the footnote in Alexander to mean that a party may show compliance

with § 50(a)(6)(Q)(ix) with similar evidence. However, the footnote in Alexander does not address

what is sufficient evidence of § (a)(6)(Q)(ix) compliance. Instead, it focuses on whether the lenders

showed that the total principal balance did not exceed 80% of the fair market value when the lenders

extended the credit. Id. The defendants have not pointed to case law showing that the loan

application alone can show compliance with § 50(a)(6)(Q)(ix).

       The defendants make a persuasive argument, however, that the Texas Home Equity Loan

Affidavit, which states that “the Lender and each owner of the Property have signed a written

acknowledgment as to the fair market value of the Property on the date the Extension of Credit is

made,” shows compliance with § 50(a)(6)(Q)(ix). (Docket Entry No. 20 at 16–18). In Rodriguez

v. Deutsche Bank National Trust Co., 742 F. App’x 32 (5th Cir. 2018), the Fifth Circuit addressed

whether an undated, signed “Lender’s Acknowledgment of Fair Market Value,” a signed “Owner’s

Acknowledgment of Fair Market Value,” and an affidavit signed by the borrower stating that both

the lender and borrower had signed the acknowledgment of fair market value satisfied

§ 50(a)(6)(Q)(ix). Id. at 34. The appellate court affirmed the grant of summary judgment for the

defendant because the plaintiff had not presented or identified evidence disputing that the lender had

signed the acknowledgment. Id. Like the Rodriguez defendants, the defendants here presented two

different signed documents along with an affidavit signed by the Rideaus stating that

§ 50(a)(6)(Q)(ix) was satisfied. While here the lender signed a “Uniform Residential Loan

Application,” which gave the property’s “present market value,” rather than an Acknowledgment

of Market Value, (Docket Entry No. 20-1 at 43), this appears to be a distinction without a difference.

The Loan Application, along with the affidavits, show that the Rideaus and IMPAC were informed

of the fair market value and signed an acknowledgment to that effect.



                                                  9
       The Rideaus respond that “the facts of this case are almost identical to those” of Zepeda v.

Federal Home Loan Mortgage Association, No. 4:16-cv-3121, 2018 WL 781666 (S.D. Tex. Feb.

8, 2018). In that case, the state court held that a lien did not comply with § 50(a)(6)(Q)(ix) because

the lender had not signed an acknowledgment of fair market value. Id. at *3. The record in Zepeda

showed that only the plaintiff had signed an “Acknowledgment of Fair Market Value.” Id. at *2.

The state court concluded that the plaintiff’s acknowledgment alone was insufficient to show

compliance with § 50(a)(6)(Q)(ix).

       However, in Zepeda, the plaintiff signed a “Receipt of Document Copies [that]

acknowledge[d] only that Plaintiff received a copy of the Acknowledgment of Fair Market Value

but [did] not speak to its completeness.” Id. Here, the Rideaus signed an affidavit—not just a

receipt of acknowledgment—stating that both the lender and the borrower had signed an

acknowledgment of the fair market value. (See Docket Entry No. 20-1 at 31–34). The defendants

argue that this affidavit coupled with the lender’s signature on the “Uniform Residential Loan

Application” satisfies § 50(a)(6)(Q)(ix). Because Zepeda did not consider a signed affidavit, that

case does not foreclose concluding that an affidavit stating that the borrower and lender have

complied with § 50(a)(6)(Q)(ix) can satisfy that requirement.

       The Rideaus also argue that the acknowledgment of fair market value must be signed by both

parties on the date that the extension of credit is made, which is not satisfied by the October 2016

loan application because it was signed by the Rideaus and IMPAC on different days. (Docket Entry

No. 22 at 7–9; see Docket Entry No. 20-1 at 42–43). Other cases have not taken that view, and

§ 50(a)(6)(Q)(ix)’s text does not support that reading. See, e.g., Leander v. U.S. Bank, Nat'l Assoc.,

No. 17-2586, 2018 WL 1787937, at *4 (S.D. Tex. May 27, 2018) (“[T]he summary judgment

evidence in the record shows that the Leanders signed an acknowledgment of fair market value on

December 21, 2004, and the Lender signed that same form on December 27, 2004, the date the funds

                                                 10
were disbursed. The Leanders point to no authority, statutory or otherwise, and no summary

judgment evidence that would render this acknowledgment ineffective.”); Rodriguez, 742 F. App’x.

at 34 (an undated acknowledgment along with an affidavit was sufficient to comply with section

50(a)(6)(Q)(ix) of the Texas Constitution).

        The Texas Constitution requires that “the owner of the homestead and the lender sign a

written acknowledgment as to the fair market value of the homestead property on the date the

extension of credit is made.” TEX. CONST. art. XVI, § 50(a)(6)(Q)(ix). Nothing in the language

suggests that all parties must sign the acknowledgment on the same day. Section 50(a)(6)(Q) sets

out requirements for actions to be performed at specific times in separate clauses. If the parties had

to sign the acknowledgment at the same time, this requirement would be clearly stated in

§ 50(a)(6)(Q). (See Docket Entry No. 22 at 5-6); see, e.g., TEX. CONST. art. XVI, § 50(a)(6)(Q)(v)

(“at the time the extension of credit is made, the owner of the homestead shall receive a copy of the

final loan application and all executed documents signed by the owner at closing related to the

extension of credit”). The phrase “on the date the extension of credit is made” in § 50(a)(6)(Q)(ix)

immediately follows “the fair market value of the property,” indicating that the acknowledgment

must state what the fair market value is on the date of the extension of credit, not that all the parties

must the acknowledgment on this date. TEX. CONST. art. XVI, § 50(a)(6)(Q)(ix).

        The defendants have pointed to competent summary judgment evidence showing that the

Rideaus and IMPAC acknowledged in writing the fair market value of the property. Because the

Rideaus have not pointed to or offered summary judgment showing a genuine factual dispute

material to determining that § 50(a)(6)(Q)(ix) was not violated, the court grants summary judgment

to the defendants on the Rideaus’ breach-of-contract and other claims based on § 50(a)(6)(Q)(ix).

        F.      Breach of Contract



                                                   11
       Violations of § 50(a)(6) of the Texas Constitution do not themselves provide a cause of

action, but instead prevent a lender from foreclosing on a homestead. Garofolo, 497 S.W.3d at

477–78.     A breach-of-contract claim based on § 50(a)(6) violations can be brought if the

requirements are incorporated into the loan terms. Id. at 479.

       Paragraph 19 of the Security Instrument incorporates the Texas Constitution’s homestead

requirements by stating that “[i]t is the express intention of the Lender and Borrower to structure this

Extension of Credit to conform to the provisions of the Texas Constitution applicable to Extensions

of Credit as defined by § 50(a)(6), Article XVI of the Texas Constitution.” (Docket Entry No. 20-1

at 22). The Rideaus’ breach-of-contract claim rests on the allegation that the defendants violated

the provisions Article XVI, § 50(a)(6) of the Texas Constitution discussed above. (Docket Entry

No. 8 at ¶¶ 14–16). Because the summary judgment evidence does not show genuine factual

disputes material to determining that there were no violations of the Texas Constitution, there are

no genuine factual disputes material to determining that there was no breach of contract. The court

grants summary judgment to the defendants on the breach-of-contract claims.

       G.      Quiet Title

       A suit to quiet title is an equitable remedy in Texas. Vernon v. Perrien, 390 S.W.3d 47, 61

(Tex. App.—El Paso 2012, no pet. h.). A plaintiff bringing a quiet-title action “must show (1) an

interest in a specific property, (2) title to the property is affected by a claim by the defendant, and

(3) the claim, although facially valid, is invalid or unenforceable.” Id. at 61–62 (citing U.S. Nat’l

Bank Assoc. v. Johnson, No. 01-10-00837-CV, 2011 WL 6938507, at *3 (Tex. App.—Houston [1st

Dist.] 2011, no pet. h.). Because there are no genuine factual disputes material to determining that

there is no violation of the Texas Constitution, the Rideaus have not shown a genuine factual dispute

material to determining that the lien on the property is neither invalid or nor unenforceable as



                                                  12
alleged. Their quiet-title claim fails on the third element. The court grants summary judgment to

the defendants on this claim.

       H.      Declaratory Judgment

       Because there are no genuine factual disputes material to determining the defendants did not

violate the Texas Constitution as alleged, the Rideaus’ request for a declaratory judgment fails.

(Docket Entry No. 8 at ¶ 23). While the Rideaus style their request as under Texas law, declaratory

judgment in federal court is considered under 28 U.S.C. § 2201. Vestal v. Fed. Nat’l Mortg. Assoc.,

No. H-16-3628, 2017 WL 4217165, at *3 (S.D. Tex. Sept. 20, 2017). Because the record does not

support finding violations of the Texas Constitution, no justiciable case or controversy exists as

required under 28 U.S.C. § 2201. The Rideaus are not entitled to declaratory judgment, summary

judgment is granted to the defendants on this claim.

IV.    Conclusion

       Because the court grants the defendants’ summary judgment motion on all claims asserted,

(Docket Entry No. 19), final judgment is separately entered.

               SIGNED on April 24, 2019, at Houston, Texas.


                                                  ______________________________________
                                                           Lee H. Rosenthal
                                                     Chief United States District Judge




                                                13
